           315 Deaderick St. Suite 1550 Nashville TN 37238 Brent@Horst Law.com, (615) 259 - 9867


6 Feb 2019

Via ECF

Honorable Robert W. Sweet
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: U.S.A. v. Bershan et al, 17 CR 638, Defendant Margulies.

Judge Sweet,

       I represent Mr. Margulies in the above case. On Jan. 28th this Court held a scheduling
conference and trial was set for June 3rd, 2019. Today I received notice that the trial date has
been moved up to May 20, 2019.

       On May 13th I have a rape trial scheduled in the Circuit Criminal Court of Robertson
County Tennessee, State v. Novelle, in front of Judge Jill Ayers. I cannot finish that trial and be
in New York ready to start this trial by May 20th (My practice is located in Nashville Tennessee).
I cannot ask Judge Ayers to reschedule the Novelle case as that case has been continued several
times and has scheduling issues with an out of state witness.

       I am requesting that we set this case for trial on June 3, 2019 as initially scheduled. If the
      rd
June 3 date does not work I am requesting any date in June. If any date in June does not work I
am requesting that we have a conference to set a trial date. I have consulted with Ms. Magdo and
Ms. Tekeei who represent the Government and they are in agreement with each request made in
this motion.

Respectfully Submitted,

S/ Brent Horst
Brent Horst
Attorney for Defendant Margulies.

cc: Negar Tekeei, Attorney for U.S.A. (via ECF)
    Christine Magdo, Attorney for U.S.A. (via ECF)
